118 F.3d 1575
Rebecca S. Doby, Herbert K. Dobyv.James Decrescenzo, Bucks County of Mental Health and MentalRetardation, Phillip M. Fenseter, County Administrator,Bucks County Department of Mental Health, MentalRetardation, Amy Bryant, Delegate for County Administratorof Bucks County Mental Health/Mental Retardation LenapeValley Foundation, Debbie Neihardt, Delegate for CountyAdministrator of Bucks County Department of Mental Healthand Mental Retardation,
NO. 96-1889
United States Court of Appeals,Third Circuit.
June 16, 1997
Appeal From:  E.D.Pa. ,No.94cv03991

1
Affirmed in part; Appeal Dismissed in part.